                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:16-cv-304-MOC
                               (3:97-cr-340-MOC)


ARNOLD LORENZO PAIGE,               )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                        ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on the parties’ responses to this Court’s October 15,

2020 Order to Show Cause (Docs. 12-14).

       Both Petitioner and Respondent agree that this matter shall remain in abeyance pending the

Supreme Court’s decision in Borden v. United States, No. 19-5410. For good cause shown,

       IT IS HEREBY ORDERED that this matter remain in abeyance pending the decision of

the Supreme Court in Borden v. United States, No. 19-5410.

       IT IS FURTHER ORDERED that the Government shall file its response to Petitioner’s

motion to vacate within 60 days of the Supreme Court’s decision in Borden.

       IT IS SO ORDERED.

                                         Signed: February 8, 2021




         Case 3:16-cv-00304-MOC Document 15 Filed 02/09/21 Page 1 of 1
